GIDEON, J.
(dissenting).
It appears without contradiction that on the date of the accident the deceased and other workmen were engaged in taking the machine in question from the shed where it had remained during the winter months and were making the necessary repairs thereon’ for the season’s work. The deceased had been employed to accompany the machine as a pitcher. On the day in question he was assisting in the repair work, as above indicated.
Among other things, the commission found:
“The pitchers were men employed to throw grain into the machine. They traveled with the machine, were paid by the machine company, and were under the supervision of the foreman, all receiving pay on a percentage basis of the amount threshed. In case the toll taker failed to collect all tolls due, the machine crew were, nevertheless, paid for actual work performed, while /the co-owners suffered the loss. It appears that in no case during the season of 1918 did the farmer furnish pitchers; also pitchers were expected to assist in moving and setting up the machine.”
The provisions of the Workmen’s Compensation act in force at the time of the accident, so far as material to the question under discussion, are;
*501"Tlie term ‘employé,’ ‘workman,’ and ‘operative,’ as used in this title, shall be construed to mean:
«L * * *
“2. Every person except agricultural laborers and domestic servants in the service of any person, firm, or corporation, employing four or more workmen or operatives regularly in the same business.”
Comp. Laws 1917, section 3111.
Under the findings of the commission, and as abundantly supported by the testimony, the deceased was employed by the threshing machine company, and was in no way under the direction or orders of the owner of the farm. He was not employed to do any of the usual labor refjuired of a farm hand. His sole duty seems to have been to assist the owners of the threshing machine in operating such machine. The term “agricultural laborers,” considered in its most comprehensive sense, might consistently be construed to embrace one engaged as was the deceased. The object of the general act and the phraseology of the section under consideration, however, do not warrant such interpretation. The language excluding such laborers from the general class mentioned in the act is contained in an exception. Without such exception, undoubtedly, all agricultural laborers would be entitled to the benefits of the act. “We are led to the general rule of law which has always prevailed, and become consecrated almost as a maxim in the interpretation of statutes, that where the enacting clause is general in -its language and objects, and a proviso is afterwards introduced, that proviso is construed strictly, and takes no ease out of the enacting clause which does not fall fairly within its terms. In short, a proviso carves special exceptions only out of the enacting clause; and those who set up any exception must establish- it as being within the words as well as within the reason thereof. ” U. S. v. Dickson, 15 Pet. 165, 10 L. Ed. 689. The office of a proviso and of an exception to a general statute is similar and subject to the same rules of construction respecting the meaning of such proviso or exception. Black, Interpretation of Laws (2d Ed.) chapter XL. It is provided by Comp. Laws Utah 1917, section 5839:
*502“The revised statutes establish the law of this state * * * and their provisions * * * are to be liberally construed with a view to effect the objects of the statutes and to promote justice.” (Italics mine.)
Admittedly, the object sought by the Industrial Commission Act is to insure to employés engaged in the industries of this state compensation for accidents, and also compensation to the dependents of such employés where death is caused by such accidents. The state, as well as dependents, is vitally interested in having, such compensation paid. Reteuna v. Ind. Com., 185 Pac. 535. I am of the opinion that by the exception the intent of the Legislature was to exclude only such laborers as are connected with the everyday or ordinary operation of the farm; that is, any one employed to perform the usual work required on a farm owned or operated by some one in the actual business of farming. The purposes sought by the act, and the phraseology employed jn expressing the intent of the Legislature, warrant such construction.
It is suggested in the concurring opinion of Mr. Justice FRICK that any one pitching bundles to a threshing machine, whether employed by the farmer or by the owner of a machine doing commercial threshing, is nevertheless in the same work, and must be included within the exception. That does not, in my judgment, necessarily follow, nor is it controlling. To illustrate: Take the facts in one of the cases relied upon by counsel for plaintiff — Rheam v. Wharton, 2 Pa. Work, Com. Board, 326. In that case the deceased was employed by the defendant who was engaged exclusively in farming. At the time of the accident the deceased was driving a team and wagon loaded with lumber to be used in constructing a new corncrib on one of the farms owned by the defendant. The claim was disallowed. The commission held that the deceased was engaged as a farm laborer. I doubt if any one would contend that if the deceased had been engaged by an independent contractor who had agreed to construct a corncrib on one of defendant’s farms, he would have been considered a farm laborer. Nevertheless, he would have been engaged in the identical work he was doing at the time of the accident. I apprehend that, it could not be successfully maintained be*503fore any court that any one employed by another engaged in going from house to house operating a vacuum cleaner, or washing windows, where the contractor was under contract to clean carpets and wash windows of a family residence, and such employé was injured while engaged in such work, such injured employé would fall within the exception as a domestic servant. Cleaning carpets and washing windows is work essential to and intimately connected with, and part of the necessary work in maintaining a home, and is work that may be, and usually is, performed by either the housewife or domestic servant. No reason is given — not.eyen suggested — whereby it is concluded that the Legislature in the exception under consideration used the term “agricultural laborers” in a comprehensive sense and “domestic servants” in a limited or restricted sense. Both are included in the exception to the general class mentioned in the statute.
The nature of the general employment, in my judgment, 'largely, if not wholly, determines the class to which the em-ployé belongs. In the present case the deceased, at the moment of the accident, was not pitching bundles into the machine — on the contrary, he was driving a team hauling a tank partly filled with water. The work of hauling water may or may not be agricultural work. It is governed and depends upon the general employment. Any one employed to do general farm work may well be held to be engaged in agricultural labor while hauling water for stock or other farm purposes. On the other hand, one employed to haul water for the purpose of running an engine to operate a drill boring for oil on the same farm would not be an agricultural laborer. The work is identical, and the same means are employed in both eases..
The majority opinion, as I understand it, distinguishes the plaintiffs in this case from parties engaged strictly in commercial threshing. In my judgment the facts do not warrant such distinction. The outfit was not owned in equal shares by the plaintiffs. One of the parties owned at least twelve shares, another six, and still others only one. Each owner paid the same per bushel for threshing his grain as a nonowner did. *504At tbe end of the season any profit was prorated to the several owners as represented by the number of shares held in the enterprise ; that is, each man received his part of the profit accruing to the company according to the investment made. Apparently, a strictly commercial enterprise. The fact that this machine happened to be owned by a number of farmers is, in my judgment, wholly immaterial. If a number of farmers jointly and equally owned a machine for threshing their own grain, and each furnished the necessary help to thresh his grain, a different question would be presented. This record presents' no such question.
The following cases are cited in support of the views indicated: White v. Loades, 178 App. Div. 236, 164 N. Y. Supp. 1023; Vincent v. Taylor Bros., 180 App. Div. 818, 168 N. Y. Supp. 287; O. L. Shafter Estate Co. v. Industrial Acc. Com., 175 Cal. 522, 166 Pac. 24; Miller & Lux, Inc., v. Industrial Acc. Com., 32 Cal. App. 250, 162 Pac. 651; In re Boyer (Ind. App.) 117 N. E. 507.
The rulings of the California commission are cited in the majority opinion. They hold, broadly, that threshing grain by farmers, whether for themselves or others, is agricultural labor, an extreme to which few commissions and fewer courts have gone. On the other hand, the Iowa commission has held that parties grinding sugar cane for farmers are not agricultural laborers. If, however, decisions by compensation or industrial insurance commissioners are to be regarded as persuasive there is no reason for rejecting the decision of the Utah commission in the present case. The Industrial Commission of Utah has made a study of conditions in this state; it has made a survey of the industrial situation here. The Industrial Commission law is of recent enactment. The present commission constitute the first appointees to such body. They were residents of the state at the time of the enactment of the law; they were familiar with the propaganda in favor of its enactment; they were familiar with its legislative history, and were conversant with the public discussions and debates that preceded its enactment. In determining a question like the one in this case, coneededly close, and one that *505may be termed “a border line case,” the opinion of our commissioners is entitled to serious, if not binding, consideration.
I am authorized'to say that Mr. Justice WEBER concurs in this dissent.